February 9, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                          DONALD M. HOLDEN, Appellant

NO. 14-11-01045-CV                      V.

 JOHN C. OSBORNE AND THE LAW OFFICES OF JOHN C. OSBORNE, Appellees
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 25, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
DONALD M. HOLDEN.
      We further order this decision certified below for observance.